Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21751 Lazard World Dividend & Income Fund, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end:12/31 Date of reporting period: 3/31/2009 FORM N-Q Item 1. Schedule of Investments. Lazard World Dividend & Income Fund, Inc. Portfolio of Investments March 31, 2009 (unaudited) Description Shares Value Common Stocks  96.1% Australia  7.2% Macquarie Communications Infrastructure Group $ Macquarie Infrastructure Group (c) TABCORP Holdings, Ltd. Telstra Corp., Ltd. Total Australia Brazil  4.0% Redecard SA Souza Cruz SA Total Brazil Cyprus  1.2% Bank of Cyprus Public Co., Ltd. Egypt  2.5% Egyptian Company for Mobile Services Finland  2.8% Nokia Corp. Sponsored ADR Sampo Oyj, A Shares Total Finland France  5.8% Axa SA Total SA Vivendi Total France Germany  1.8% Allianz SE Greece  3.5% Hellenic Telecommunications Organization SA OPAP SA Total Greece Hong Kong  1.8% Esprit Holdings, Ltd. Pacific Basin Shipping, Ltd. Total Hong Kong Indonesia  0.3% PT Telekomunikasi Indonesia Tbk Sponsored ADR Ireland  0.3% Irish Life & Permanent PLC $ Israel  1.7% Israel Chemicals, Ltd. Italy  3.8% Atlantia SpA Eni SpA Terna SpA Total Italy Japan  1.6% Ichiyoshi Securities Co., Ltd. Mitsubishi Corp. Nomura Holdings, Inc. Total Japan Mexico  1.8% Kimberly-Clark de Mexico SAB de CV, Series A Netherlands  1.6% Royal Dutch Shell PLC, A Shares New Zealand  1.1% Telecom Corp. of New Zealand, Ltd. Philippines  1.3% Philippine Long Distance Telephone Co. Sponsored ADR Russia  0.0% Evraz Group SA GDR Singapore  0.7% DBS Group Holdings, Ltd. South Africa  2.5% Kumba Iron Ore, Ltd. Pretoria Portland Cement Co., Ltd. 1 3 Total South Africa South Korea  0.6% Macquarie Korea Infrastructure Fund GDR Spain  1.2% Bolsas y Mercados Espanoles Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2009 (unaudited) Description Shares Value Switzerland  2.3% Zurich Financial Services AG $ Taiwan  3.6% HTC Corp. Taiwan Semiconductor Manufacturing Co., Ltd. Total Taiwan Turkey  1.5% Ford Otomotiv Sanayi AS Turkiye Halk Bankasi AS Total Turkey United Kingdom  7.9% BP PLC Old Mutual PLC Prudential PLC Vodafone Group PLC Total United Kingdom United States  31.7% Air Products & Chemicals, Inc. Altria Group, Inc. (c) Analog Devices, Inc. AT&T, Inc. (c) Chevron Corp. Deere & Co. Diamond Offshore Drilling, Inc. General Electric Co. Honeywell International, Inc. Intel Corp. Limited Brands, Inc. Mattel, Inc. Merck & Co., Inc. Pfizer, Inc. (c) Pitney Bowes, Inc. Reynolds American, Inc. (c) RPM International, Inc. Sara Lee Corp. Spectra Energy Corp. The Macerich Co. REIT Time Warner Cable, Inc. USA Mobility, Inc. (a) Verizon Communications, Inc. Wells Fargo & Co. Total United States Total Common Stocks (Identified cost $82,330,882) Limited Partnership Units  2.3% United States  2.3% Energy Transfer Equity LP $ Enterprise GP Holdings LP Enterprise Products Partners LP Total United States Total Limited Partnership Units (Identified cost $2,007,433) Principal Amount Description (000) (d) Value Foreign Government Obligations  18.6% Brazil  8.2% Brazil NTN-B, 6.00%, 08/15/10 Brazil NTN-F: 10.00%, 07/01/10 10.00%, 01/01/12 Total Brazil Ghana  0.5% Ghanaian Government Bonds: 13.50%, 03/29/10 14.00%, 03/07/11 Total Ghana Hungary  2.8% Hungarian Government Bonds: 6.00%, 10/12/11 7.25%, 06/12/12 5.50%, 02/12/14 6.75%, 02/24/17 Total Hungary Israel  0.5% Israel Government Bond, 6.00%, 02/28/19 Mexico  0.7% Mexican Bonos: 9.00%, 12/20/12 8.00%, 12/17/15 Total Mexico Poland  3.0% Polish Government Bonds: Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2009 (unaudited) Principal Amount Description (000) (d) Value 5.75%, 03/24/10 $ 0.00%, 07/25/11 4.75%, 04/25/12 Total Poland Turkey  2.6% Turkish Government Bonds: 14.00%, 01/19/11 10.00%, 02/15/12 Total Turkey Uganda  0.3% Uganda Government Bond, 10.00%, 04/01/10 Total Foreign Government Obligations (Identified cost $12,324,125) Structured Notes  3.2% Brazil  1.1% Citigroup Funding, Inc. Brazil Inflation-Indexed Currency and Credit Linked Unsecured Notes NTN-B, 6.00%, 05/18/09 (e) Colombia  2.1% JPMorgan Chase & Co. Colombian Peso Linked Notes: 12.55%, 11/14/10 (e) 13.99%, 03/05/15 (e) Total Colombia Total Structured Notes (Identified cost $2,332,831) Supranationals  0.4% Zambia  0.4% European Investment Bank, 12.25%, 02/26/10 (Identified cost $436,500) Description Shares Value Short-Term Investment  2.9% SSGA U.S. Treasury Money Market Fund, 0.00% (Identified cost $1,672,734) (f) Total Investments  123.5% (Identified cost $101,104,505) (b) $ Liabilities in Excess of Cash and Other Assets  (23.5)% ) Net Assets  100.0% $ Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2009 (unaudited) Forward Currency Purchase Contracts open at March 31, 2009: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation BRL 04/02/09 $ - CNY 06/24/09 - CNY 09/08/09 - COP 04/13/09 - EUR 04/14/09 - EUR 04/14/09 - EUR 04/20/09 - EUR 07/13/09 - EUR 12/17/09 - GHC 04/03/09 - 65 GHC 09/22/09 - GHC 12/21/09 - IDR 05/19/09 - IDR 06/19/09 - ILS 04/02/09 - ILS 04/10/09 - ILS 04/10/09 - INR 04/13/09 - INR 05/26/09 - INR 06/12/09 - MXN 05/04/09 - PEN 05/27/09 - PEN 06/30/09 - PEN 09/28/09 - PLN 05/04/09 - RUB 04/21/09 - TRY 06/23/09 - UGX 05/26/09 - UGX 12/28/09 - ZMK 01/11/10 - Total Forward Currency Purchase Contracts $ Forward Currency Sale Contracts open at March 31, 2009: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Sale Contracts Date Currency Date Value Appreciation Depreciation BRL 04/02/09 $ $ $ - $ BRL 05/04/09 - BRL 05/05/09 - BRL 05/05/09 - CNY 06/24/09 - COP 04/13/09 - COP 05/27/09 - COP 08/26/09 - COP 11/27/09 - EUR 04/20/09 - EUR 04/27/09 - EUR 05/04/09 - GHC 04/03/09 - GHC 04/27/09 - GHC 05/04/09 - - HUF 04/14/09 - HUF 04/14/09 - HUF 07/13/09 - IDR 05/19/09 - ILS 04/02/09 - ILS 04/10/09 - ILS 04/10/09 - ILS 05/11/09 - MXN 05/04/09 - MXN 06/19/09 - PEN 05/11/09 - PEN 05/26/09 - PLN 12/17/09 - PLN 09/09/09 - PLN 09/09/09 - RUB 04/21/09 - TRY 04/13/09 - TRY 04/17/09 47 - TRY 05/13/09 - TRY 06/23/09 - TRY 06/23/09 - Total Forward Currency Sale Contracts $ 19,396,045 $ 19,717,862 $ 163,430 $ 485,247 Gross unrealized appreciation/depreciation on Forward Currency Purchase and Sale Contracts $ 286,403 $ 955,231 Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2009 (unaudited) (a) Non-income producing security. (b) For federal income tax purposes, the aggregate cost was $101,104,505, aggregate gross unrealized appreciation was $1,078,247, aggregate gross unrealized depreciation was $29,943,568 and the net unrealized depreciation was $28,865,321. (c) Segregated security for forward currency contracts. (d) Principal amount denominated in respective countrys currency unless otherwise specified. (e) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At March 31, 2009, these securities amounted to 3.2% of net assets and are not considered to be liquid. Principal amount denominated in U.S. dollars. Interest rate shown reflects current yield as of March 31, 2009. (f) Rate shown reflects 7 day yield as of March 31, 2009. Security Abbreviations: ADR  American Depositary Receipt GDR  Global Depositary Receipt NTN-B  Brazil Sovereign Nota do Tesouro Nacional Series B NTN-F  Brazil Sovereign Nota do Tesouro Nacional Series F REIT  Real Estate Investment Trust Currency Abbreviations : BRL  Brazilian Real INR  Indian Rupee CNY  Chinese Renminbi MXN  Mexican New Peso COP  Colombian Peso PEN  Peruvian New Sol EUR  Euro PLN  Polish Zloty GHC  Ghanaian Cedi RUB  Russian Ruble HUF  Hungarian Forint TRY  New Turkish Lira IDR  Indonesian Rupiah UGX  Ugandan Shilling ILS  Israeli Shekel ZMK  Zambian Kwacha Portfolio holdings by industry (as percentage of net assets): Industry Agriculture % Alcohol & Tobacco Automotive Banking Cable Television Chemicals Commercial Services Consumer Products Drugs Electric Energy Integrated Energy Services Financial Services Food & Beverages Forest & Paper Products Gas Utilities Insurance Leisure & Entertainment Manufacturing Metals & Mining Real Estate Retail Semiconductors & Components Technology Hardware Telecommunications Transportation Subtotal Foreign Government Obligations Structured Notes Supranationals Short-Term Investment Total Investments % Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (concluded) March 31, 2009 (unaudited) Valuation of Investments: Market values for securities are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each valuation date. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Forward currency contracts are valued at the current cost of offsetting the contracts. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. Bonds and other fixed-income securities that are not exchange-traded are valued on the basis of prices provided by pricing services which are based primarily on institutional trading in similar groups of securities, or by using brokers quotations. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when Lazard World Dividend & Income Fund, Inc.s (the Fund) net asset value is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair values as determined by, or in accordance with procedures approved by, the Board of Directors. The Valuation Committee of Lazard Asset Management LLC, the Funds Investment Manager (the Investment Manager) and a wholly-owned subsidiary of Lazard Frères & Co. LLC, may evaluate a variety of factors to determine the fair value of securities for which current market quotations are determined not to be readily available or reliable. These factors include, but are not limited to, the type of security, the value of comparable securities, observations from financial institutions and relevant news events. Input from the Investment Managers analysts will also be considered. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs or futures contracts. The effect of using fair value pricing is that the net asset value of the Fund will reflect the affected securities values as determined in the judgment of the Board of Directors, or its designee, instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios net asset values. Fair Value Measurements: The Fund adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157), effective January 1, 2008. In accordance with SFAS 157, fair value is defined as the price that the Fund would receive to sell an asset, or would pay to transfer a liability, in an orderly transaction between market participants at the date of measurement. SFAS 157 also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurement that is based upon the transparency of inputs to the valuation of an asset or liability.
